 NORWESTERN PRODUCTS, INC.Norwestern Products,Inc. and Amalgamated FoodProcessors Union,Local 190,Amalgamated MeatCutters and Butcher Workmen of North America,affiliatedwith AFL-CIO, Petitioner.Case 4-RC-11961October 29, 1976DECISION AND CERTIFICATION OFREPRESENTATIVE-By CHAIRMAN MURPHY AND MEMBERS FANNING,JENKINS, AND PENELLOPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 4 of theNational Labor Relations Board on January 15,1976, an election by secret ballot was conducted inthe above-entitled proceeding on February 10, 1976,under the direction and supervision of the said Re-gional Director. At the conclusion of the election atallyof ballots was furnished the parties whichshowed that of approximately 128 eligible voters 61votes were cast for the Petitioner, 48 votes for theIntervenor,' 3 ballots were void, and 8 ballots werechallenged. The challenged ballots are insufficient innumber to affect the results of the election.On February 19, 1976, the Intervenor filed timelyobjections to the election alleging that, despite noticegiven to the Board agent that a substantial number ofemployees were unable to read and understand Eng-lish, the Board provided notices and ballots in Eng-lish only, and that the election, therefore, violatedBoard policy requiring bilingual notices.The Regional Director concluded that the use ofnotices and ballots printed only in English was con-trary to Board policy in the circumstances here andrecommended that the election be set aside. We dis-agree.The relevant facts are not in dispute. On January14, 1976, a hearing was held which resulted in theexecution of the ' Stipulation for Certification UponConsent Election. During this hearing, the Interve-nor raised the question of the ability of certain em-ployees to understand the English language. The Em-ployer also indicated that this problem existed. TheHearing' Officer asked if :the Intervenor was request-ing a bilingual election, and the Intervenor replied inthe negative.The parties then entered into the following stipula-tion:iAllied Union of Poultry Workers and Food Handlers of America waspermitted to intervene in this proceeding as the incumbent bargaining repre-sentative.653... all parties have agreed that the ballot willbe written in English, the election will be con-ducted strictly in English, that if all three partieshave observers that are fluent in a single lan-guage and if an employee comes and has a ques-tion and speaks in that language, all three ob-serverswillbe present when the ballot isexplained to that person in that language.The parties also agreed:... that no challenge to the election may bemade because the ballot and notices are postedin English ." . . or, that the election was conduct-ed in English.At the election, the Employer and the Intervenorprovided translators, but the Petitioner did not. TheBoard agent refused to allow the two translators toparticipate in the conduct of the election. He inter-preted the first of the above-mentioned stipulationsas requiring that translators be used only if all of theparties provided translatorsAn investigation by the Regional Director dis-closed that the Intervenor had represented the unitemployees for approximately 18 years. The Employerand Intervenor have had five or six successive collec-tive-bargaining agreements, all of which have beenprinted only in English. The contracts and all noticesto the employees posted by the Employer and theIntervenor have been printed only in English.The Board agent interviewed 18 of the 29,employ-ees who, the Intervenor contended, were unable tospeak English and found that 10 of these employeeshad such limited command of the Englishlanguagethat he was unable to communicate with them.'Because of the language problem revealed at theinterviews and evidenced by three void ballots, theRegional Director recommended that the election beset aside,, relying on the court's opinion inMarriottIn-Flite Services,Division of Marriott Corporation v.N.L.R.B.,4andFibre Leather Manufacturing Corpora-tion 5The Petitioner contends that the Intervenor's ob-jectionsmust be overruled on the ground that theparties had agreed to conduct the election solely inEnglish and stipulated that they wouldnot challengethe election because of this, fact. The Petitionerpoints out that the Intervenor was specifically askedwhether it wanted a multilingual election and repliedin the negative. Relying on the complexity of con-2 The Regional Director,in his report found the Board agent's interpreta-tion to be reasonable.We agree.s The native languages of the employees at the plant were Hindu, Czecho-slovakian, Lithuanian,Ukrainian,Yugoslavian, Polish,Greek,Vietnamese,and Spanish4 417 F 2d 563 (C.A 5, 1969),reversing171NLRB 742 (1968)s 167 NLRB 393 (1967).226 NLRB No. 127 654DECISIONSOF. NATIONALLABOR RELATIONS BOARDducting an election in 10 languages, the Petitioneralso argues that such a procedure would be impracti-cal. Petitioner further contends that even if some em-ployees could not communicate with the Board agentduring his investigation of the objections, this doesnot establish that they were unable to understand theballot.The Intervenor, on the other hand, argues that theparties consented to the use of English ballots solelybecause they had also agreed to use interpreters dur-ing the election- The Intervenor maintains that thisagreementillustrates that the parties recognized thelanguage problem and that the Petitioner's failure toprovide an interpreter frustrated this scheme. ,We find merit in the Petitioner's contentions andtherefore reject the Regional Director's recommen-dation, although we do not place total reliance on thestipulations of the parties. Any such stipulation, evenone for bilingual ballots, is a factor, but, nevertheless,isnot controlling. The Board's decision must bebased on a showing that there was interference withthe election, resulting from the use of notices andballots printed only in English.The cases upon which the Regional Director reliedare distinguished on their facts from the instant case.In bothcasesthe petitioners had made timely re-quests for bilingual notices and ballots before theelection. InFibre Leather,the Board agent failed toprovide either bilingual ballots or bilingual- notices,despite the fact ' that the petitioner had called theBoard agent's attention to the language handicap af-fecting 15-20 of the 86 employees in the unit. Addi-tionally, the union there did not have a history ofbargaining and conducting its business solely in Eng-lish. The Board concluded that, in the circumstances,this failure was not cured by the use of interpreters atthe election. InMarriott,the Board upheldan elec-tion using English ballots only, despite the Boardagent's knowledge that a 'substantial number 'of em-ployees did not speak English, because the noticeswere posted in both Spanish and English and ena-bled the employees to understand the ballot. TheFifth Circuit disagreed with the Board, holding thatthe failure to provide bilingual notices and ballotswhen timely requested is contrary to the Board's gen-eral policy and its Rules' and Regulations.6 Unlikeeither of the foregoing cases, in theinstant case atimely request for a bilingual election was not made.In fact, the Intervenor, when asked if it wanted abilingual election, responded in the negative and theparties specifically stipulated to conduct the electionin English only.6With due respect for the Court of Appeals for the Fifth Circuit, we,nevertheless,-adhere to our opinion in that case until such time as the Su-preme Court may determine the issueAlthough, as indicated above, a stipulation such asis involved here may not be the decisive 'factor indetermining whether there has been interference withan election, it is entitled to consideration, and someweight? The Board will uphold stipulations by theparties as to the use of bilingual notices and ballotsunless it is shown that failure to provide multilingualballots had an adverse impact on the employees'ability to cast an informed vote.Here, we note that all 'of the Intervenor's previouscollective-bargaining agreements with the Employerhave been printed only in English. All contracts with,and notices to, the employees by both the Employerand the Intervenor have been in English only. TheIntervenor's dues-checkoff authorizations have beenprinted in English only. These facts tend to show thatthe use of notices and ballots in English only couldnot have -had an adverse impact on the election, andhence the record does not establish any basis for set-ting the election aside. Therefore, we find, contraryto the Regional Director, that the Intervenor's objec-tions are without merit.Accordingly, we shall overrule the Intervenor's ob-jections and, as the tally..of ballots shows that thePetitioner has received a-majority of the valid votescast,we shall certify it as the exclusive bargainingrepresentative of the employees in the appropriateunit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Amalgamated Food Pro-cessors Union, Local 190, Amalgamated Meat Cut-ters and Butcher Workmen of North America, affili-ated with AFL-CIO, and that, pursuant to Section9(a) of the National Labor Relations Act, as amend-ed, the said labor organization is the exclusive repre-sentative of all the employees in the following unit,found appropriate for the purposes of collective bar-gaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment:All production and maintenance employees attheEmployer'sPhiladelphia,Pennsylvania,plant; excluding all salesmen, office clerical em-ployees, timekeepers, truckdrivers, guards, andsupervisors 'within the meaning of the Act. -7 SeeCruis AlongBoats,Inc,128 NLRB1019 (1960),which held that torepudiate a stipulationformally madeat a preelection hearing would en-courage parties to make unwarranted claims and would result in a lack offinality inBoard election proceedings,Banner Bedding,Inc,214 NLRB1013 (1974),Graham Ford,Inc, 224 NLRB 927 (1976), in which the Boardreaffirmed its position that the parties must be held to their preelectionstipulations as anyother partyis held to an agreement See alsoLaymonCandy Company,199 NLRB 547 (1972) NORWESTERN PRODUCTS, INC.655MEMBERPENELLO,dissenting:Idisagree with the refusal of my colleagues to ac-cept the Regional Director's recommendation that inthe circumstances of this case the election be setaside because the notices and ballots were printedonly in English.There is well-established precedent with respect tothe use of bilingual or multilingual ballots and/ornoticesin an election where many of the employeesdo not speak or understand the English language.'So, the issue presented here is not novel; what is new,however, is my colleagues' interpolation of the prece-dent. As I readFibre Leather, TrioMetal,and theBoard decision inMarriott In-Flite,they clearlystand for the proposition that where it appears in agiven proceeding that a substantial number of theemployees of the particular company may not speakor read English, and the Board is so informed, thesubsequent election is invalid and should be set asideifneither the notice of election nor the ballots are ina language which the employees can understand.InFibre Leather,which is strikingly similar factu-ally to the instant case, the Board invalidated theelection where there were 15 or 20 Portuguese em-ployees who could not read English in an 86-employ-ee unit; here, atleast10 of 29 employees had suchlimited command of the English language that theywere unable to communicate to the Board agentwhether they understood the Board's notice or ballot.In each of these cases, both the notices and ballotswere issued in English only. There the petitioner, andhere the Intervenor, directed attention of the re-spective Board agent to the language handicap; i.e.,the inability of certain employees to understand theEnglish language.' There, an arrangement was madeat the election whereby each party provided an addi-tionalbilingual observer. Here, the parties' stipula-tion provided for interpreters upon fulfillment of cer-tainspecificcontingencies.Inboth cases theparticular arrangement failed or was ineffective inassuringan opportunity for an informed expressionby all employees of their true desires. InFibre Leath-er, in these circumstances, the Board set the electionaside and directed a new election in which the noticeand ballots were bilingual.InTrioMetal Capand the Board decision inMar-riottIn-Flite,the Board distinguished these casesfromFibre Leatheron the grounds that while the bal-lots were in English only, nevertheless the notices of8Fibre Leather Manufacturing Corporation,167 NLRB 393 (1967),Thom-as A Nelson d/b/a Trio Metal CapDivision,Kerr Glass Mfg Corp, 168NLRB 802 (1967),Marriott In-Flite Services, Division of Marriott Corpora-tion,171NLRB 742 (1968)9Unlike my colleagues, my reading ofFibre Leatherdiscloses no basis fortheir assertion that the petitioner had made a timely request for a bilingualnotice and ballots before the electionelection were in Spanish and/or Polish, thereby en-abling the Spanish- and Polish-speaking employeesto understand the ballot.Inmy opinion, providing an opportunity for theemployees to make an effective and informed expres-sion of their true desires in an election is a funda-mental .obligation of the Board and not a responsibil-ity resting on the parties.10 It is -axiomatic that arepresentative, unlike an unfair labor practice, pro-ceeding is nonadversary and the Board's principalfunction is investigative and to assure the rights ofemployees guaranteed by Section 7 of the Act. I donot believe that the Board can or should accede toagreements of parties to the use of English noticesand ballots in these circumstances whichare so clear-ly in derogation of those employee rights. We havesaid, and I fully agree, that "[w]hen we are asked toinvalidate elections held under our auspices, our onlyconsideration derives from the Act which calls forfreedom of choice by employees as to a collectivebargaining representative." 11As precisely stated by the Regional Director, it is acardinal responsibility of the Board to protect theintegrity of its election processes and nothing couldbe more basic than providing the employees with aballot and/or notice of election printed in a languagethey are capable of understanding. Therefore, oncethe Board agent is apprised either by his investiga-tion 12 or by notice of one of the parties ofa languageproblem, such as is involved in these cases, before anelection is held, it is his duty to refrain from conduct-ing the election until it is clear that the foreign lan-guage-speaking employees have been given an op-portunity to make an informed choice.It isfor thisreason that I do not agree with the Regional Directorand my colleagues that the Board agent exercisedreasonable judgment in refusing to allow the twotranslators to participate in the conduct of the elec-tion.Regardless of the stipulation of the parties, ifthe two translators instead of three would have10 It is therefore irrelevant or of little consequence,in my view, that theIntervenor had a history of bargaining and conducting its business solely inEnglish or that it responded in the negative to an inquiry about a multilin-gual election It is the needs of the employees in making a free and untram-meled choice of a bargaining representative that is controlling and signifi-cant,not the needs of a union,such as the incumbent Intervenor, tomaintain an effective bargaining relationship11General Shoe Corporation,77 NLRB 124, 126 (1948)12 In the subject case, the Board agent interviewed 18 of the 29 employeeswho the Intervenor claimed were unable to speak English, and found asnoted above, that 10 of these employees had such limited command of theEnglish language that they were unable to communicate to the Board agentwhether they understood the Board's notice or the ballot The other eightemployees "seemed" to understand the ballot and how to mark their choiceon it In addition,there were three void ballots cast in the election each ofwhich was marked in a manner indicating that the voter had not understoodthe instructions on the ballot This is the matter of paramount or criticalconcern for the Board and its agents,not that prior collective-bargainingagreements,notices, and dues-checkoff authorizations may have been print-ed in English 656DECISIONSOF NATIONALLABOR RELATIONS BOARDremedied the situation, then the Board agent shouldhave permitted them to participate. -As inFibre Leather,the Board should set the elec-tion aside and direct a new one with appropriateEnglish and foreign language notices and ballots. Insum, my position is eminently expressed by the fol-lowing observations of the Board made in anothercontext, but equally applicable here. "In electionproceedings, it is the Board's function to provide alaboratory in which an experiment may be conduct-ed, under conditions as nearly ideal as possible, todetermine the uninhibited desires of the employees.It is ourdutyto establish those conditions; it is alsoour dutyto determine whether they have been ful-filled.When,in the rare extreme case, the standarddrops too low, because of our fault or that of others,the requisite laboratory conditions are not presentand the experiement must be conducted over again.Thatis the situation here," 1313General Shoe Corporation,supraat127, fn I I